Order entered May 10, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00928-CV
                              No. 05-20-00929-CV
                              No. 05-20-00930-CV

  CONTINENTAL HERITAGE INSURANCE COMPANY, AGENT PAT
     KINNARD, D/B/A PAT KINNARD BAIL BONDS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
        Trial Court Cause Nos. F17-59990, F17-59991, and F17-59992

                                    ORDER
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      We REINSTATE these appeals.

      On April 20, 2021, we abated these appeals to allow the trial court to

perform its ministerial duty to sign orders in accordance with its rulings. A

supplemental clerk’s record has been filed in each appeal with the trial court’s

signed orders.
Appellee shall file its brief in each appeal on or before June 9, 2021.

                                       /s/    ROBERT D. BURNS, III
                                              CHIEF JUSTICE